DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKANISHI et al. (JP 2006/188348; citations to English translation provided).
Regarding claims 1 and 5, NAKANISHI teaches a supply apparatus comprising support shafts 9 and 9 supporting first and second rolls 1 and 1, guide roller 17, pressing roller (paster roller 3), and moving unit (paster arm) to which the guide roller is fixed (fig. 1), the pressing roller and guide roller fixed to each other so they can move together across a range between a pressing position (in contact) to a retracted position (not in contact), where the apparatus is capable of performing the intended uses claimed.  NAKANISHI teaches using the apparatus to supply sheet of the first roll supported by the 
	Regarding claim 2, NAKANISHI teaches a second guide roller (cylinder supporting cutter 20; figs. 1 and 6) fixed to moving unit 5 opposite to the outer surface of the second roll and opposite to the guide roller (figs. 1 and 6) that is functionally capable of performing the intended uses claimed.
	Regarding claim 3, NAKANISHI teaches a cutter 20 fixed to a moving unit 5 that is functionally capable of cutting a sheet of the first roll between the second guide roller and the horizontally movable pressing roller 3, wherein the center of the pressing roller and center of second support shaft are in plane, the guide roller 17 positioned above the pressing roller 3, and the second guide roller (cylinder to which the cutter is attached) and the cutter 20 are disposed below the pressing roller 3 (figs. 1 and 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKANISHI, as applied to claim 3, above, in view of KOYAMA et al. (JP 2009/143706; citations to English translation provided).
	Regarding claim 4, NAKANISHI teaches the use of switchable urging mechanisms in the sheet processing apparatus (para. 11), but does not disclose a switchable urging mechanism functionally capable of applying downward force to a portion of the sheet below the cutter when the cutter is in a cutting position.  KOYAMA teaches another apparatus for supplying sheets from a roll with cutting comprising an urging mechanism (nozzle 20) capable of switchably applying a force to the sheet during cutting (para. 21), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to include an urging mechanism of KOYAMA in the apparatus of NAKANISHI in order to avoid sticking of the new sheet (para. 21), and it would have been obvious to one of ordinary skill in the art at the time of the invention to direct force either downward or upward because such was a well-known manner of justifying a sheet.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a controller to move the urging mechanism and cutter because automating a prior art process has been held per se obvious (MPEP 2144.04).


Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
Applicant argues that NAKANISHI does not keep the precision of the sheet separating operation constant; and does not teach the distance in the closest approach between the paster arm 5 and the new web roll 1. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., maintaining constant In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that NAKANISHI does not teach a mode of moving the paster arm 5 with respect to the new web roll 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that KOYAMA does not teach moving the guide and pressing rollers together across a range from the pressing position to the retracted position.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The present rejection utilizes NAKANISHI as a disclosure of moving the rollers together across the range.  While the argument that NAKANISHI does not teach moving the two together across the range, arguendo, NAKANISHI teaches moving the pressing roller 3 and guide roller (fig. 1) together via the moving unit (paster arm 5) in to contact with the second roll and away from the second roll (figs. 6 and 7; para. 20) such that they inherently move together across a range from a pressing position to a retracted position.
Applicant argues that NAKANISHI or KOYAMA do not teach a moving unit configured to support the pressing roller.  NAKANISHI teaches moving unit paster arm 5 that supports pressing roller 3 (fig. 1).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745